Per Curiam.

This action was first on the calendar of the court below on January 8, 1924, and on defendant’s request, it was adjourned to February fifth. Defendant secured a further adjournment to March fourth. On that date a representative of defendant’s *300attorney appeared in court and requested an adjournment on an affidavit that defendant’s attorney would be actually engaged in the trial of a case in the Magistrate’s Court on that day. The adjournment was refused and the inquest was taken at twelve-thirty o’clock p. m. It appears that defendant’s attorney had finished in the Magistrate’s Court at eleven-thirty o’clock a. m., his case having been adjourned. He did not have his witnesses present at the Municipal Court where this action was to be tried and made no effort to come there himself. Defendant’s attorney made a motion to open the default and same was denied, but was subsequently granted upon a reargument on payment of ten dollars costs. No facts appear which entitled the defendant to have its default opened.
Order reversed, with ten dollars costs, and judgment reinstated.
All concur; present, Guy, Gavegan and Mitchell, JJ.
Order reversed and judgment reinstated.